Case 1:19-cv-03284-NGG-CLP Document 29 Filed 07/22/20 Page 1 of 6 PageID #: 1341




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       NISSAN MOTOR ACCEPTANCE
       CORPORATION,                                        MEMORANDUM & ORDER
                                 Plaintiff,                19-CV-3284 (NGG) (CLP)
                     -against-
       NEMET MOTORS, LLC d/b/a Nemet Auto
       Group of Jamaica, Nemet Auto Group, Nemet
       Motors, and Nemet Nissan; SCOTT PERLSTEIN;
       CAROL JOY FAMILY PROPERTIES, LLC; and C.
       JOY FAMILY PROPERTIES, LLC;
                                 Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Nissan Motor Acceptance Corporation (“NMAC”) brings
             this action against Nemet Motors, LLC (“Nemet”); Scott Perl-
             stein; Carol Joy Family Properties, LLC; and C. Joy Family
             Properties, LLC. (Am. Compl. (Dkt. 18).) Nemet, an automobile
             dealer, allegedly sold 192 Nissan vehicles to purchasers without
             repaying the purchase price to NMAC within 24 hours, as re-
             quired by their agreements. (Id. ¶¶ 1-4.) As per those agree
             ments, NMAC retains title to those vehicles until it receives pay-
             ment. (Id.) NMAC brings, inter alia, breach of contract and
             conversion claims against Nemet. (See id. ¶¶ 112, 115.) Nemet
             now moves pursuant to Federal Rule of Civil Procedure 12(b)(6)
             to dismiss the second count of NMAC’s Amended Complaint—
             conversion—as duplicative of its breach of contract claim.
             (Nemet Mot. to Dismiss (Dkt. 25).)
             For the reasons stated below, Nemet’s motion is GRANTED.




                                              1
Case 1:19-cv-03284-NGG-CLP Document 29 Filed 07/22/20 Page 2 of 6 PageID #: 1342




                 BACKGROUND

                 A. Facts
             The court takes the following statement of facts from Plaintiff’s
             amended complaint, the well-pleaded allegations of which the
             court accepts as true for purposes of the motion to dismiss. See
             N.Y. Pet Welfare Ass’n v. City of New York, 850 F.3d 79, 86 (2d
             Cir. 2017).
             Nemet entered into a series of agreements with NMAC concern-
             ing the financing and sale of Nissan vehicles. (Am. Compl. ¶ 1.)
             As per those agreements, vehicles owned by NMAC are held in
             trust by Nemet. (Id.) After Nemet sells the vehicles, it is “required
             to repay NMAC the full vehicle purchase price within 24 hours or
             [it] will have violated the financing and security agreement.”
             (Id.) Nemet is authorized to transfer title from NMAC to the pur-
             chaser only after the vehicle is sold and NMAC is paid. (Id. ¶¶ 3-
             4.) NMAC alleges that Nemet sold 192 Nissan vehicles—valued
             at approximately $2.7 million—without repaying NMAC, there-
             fore breaching the financing agreements. (Id. ¶ 5.) NMAC brings,
             inter alia, breach of contract and conversion claims against
             Nemet for its failure “to remit payment for the sales of the 192
             vehicles to NMAC” and “to secure the proceeds of the sales of the
             vehicles in trust.” (Id. ¶ 2.)

                 B. Procedural History
             NMAC filed its original complaint on June 3, 2019, and an
             amended complaint on September 13, 2019. (See Compl. (Dkt.
             1); Am. Compl.) Currently pending before the court is Defendant
             Nemet’s motion to dismiss for failure to state a claim pursuant to
             Federal Rule of Civil Procedure 12(b)(6). (See Nemet Mot. to Dis-
             miss (“Mot.”) (Dkt. 25); Mem. in Supp. of Mot. to Dismiss
             (“Mem.”) (Dkt. 25-3); Mem. in Opp. to Mot. to Dismiss (“Opp.”)
             (Dkt. 26); Reply (Dkt. 27).)




                                              2
Case 1:19-cv-03284-NGG-CLP Document 29 Filed 07/22/20 Page 3 of 6 PageID #: 1343




                 LEGAL STANDARD

             The purpose of a motion to dismiss for failure to state a claim
             under Rule 12(b)(6) is to test the legal sufficiency of a complaint.
             See Patane v. Clark, 508 F.3d 106, 111-12 (2d Cir. 2007). A com-
             plaint will survive a motion to dismiss if it contains “sufficient
             factual matter, accepted as true, to ‘state a claim to relief that is
             plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
             (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
             “Threadbare recitals of the elements of a cause of action, sup-
             ported by mere conclusory statements, do not suffice.” Id. On a
             motion to dismiss under Rule 12(b)(6), the court must accept as
             true the factual allegations in the complaint and draw all reason-
             able inferences in favor of the plaintiff. See Harris v. City of New
             York, 186 F.3d 243, 247 (2d Cir. 1999) (citing Bolt Elec., Inc. v.
             City of New York, 53 F.3d 465, 469 (2d Cir. 1995)).

                 DISCUSSION

             Nemet seeks to dismiss Plaintiff’s conversion claim on the
             grounds that it is duplicative of its breach of contract claim. “Con-
             version is any unauthorized exercise of dominion or control over
             property by one who is not the owner of the property which in-
             terferes with and is in defiance of a superior possessory right of
             another in the property.'" Schwartz v. Capital Liquidators,
             Inc., 984 F.2d 53, 53 (2d Cir. 1993) (quoting Meese v. Miller, 79
             A.D.2d 237, 241 (4th Dep’t 1981)). To state a claim for conver-
             sion under New York law, a plaintiff “must show (1) the property
             subject to conversion is a specific identifiable thing; (2) plaintiff
             had ownership, possession or control over the property before its
             conversion; and (3) defendant exercised an unauthorized domin-
             ion over the thing in question, to the alteration of its condition or
             to the exclusion of the plaintiff's rights.” Moses v. Martin, 360 F.
             Supp. 2d 533, 541 (S.D.N.Y. 2004) (citation and internal quota-
             tion marks omitted).




                                              3
Case 1:19-cv-03284-NGG-CLP Document 29 Filed 07/22/20 Page 4 of 6 PageID #: 1344




             An otherwise properly pleaded conversion claim is susceptible to
             dismissal if it is duplicative of a breach of contract claim. See Phy-
             sicians Mut. Ins. Co. v. Greystone Servicing Corp., No. 07-cv-10490
             (NRB), 2009 WL 855648, at *10 (S.D.N.Y. Mar. 25, 2009).
             Courts in this circuit routinely dismiss duplicative conversion
             claims under Rule 12(b)(6). See, e.g., Transcience Corp. v. Big
             Time Toys, LLC, 50 F. Supp. 3d 441, 456 (S.D.N.Y. 2014) (col-
             lecting cases). “To sustain a conversion claim, a plaintiff must
             allege acts that constitute unlawful or wrongful behavior sepa-
             rate from a violation of contractual rights.” Solomatina v. Mikelic,
             370 F. Supp. 3d 420, 431 (S.D.N.Y. 2019) ((citation, internal
             quotation marks, and alteration omitted)). To determine
             whether claims are duplicative, courts look to the material facts
             on which they are based, as well as the injuries for which dam-
             ages are sought. See LaRoss Partners, LLC v. Contact 911 Inc., 874
             F. Supp. 2d 147, 164 (E.D.N.Y. 2012).
             Here, the two claims are duplicative because the facts that pro-
             vide the basis for Plaintiff's breach of contract claim also underlie
             its conversion claim, and Plaintiff seeks the same relief for both
             claims. In its breach of contract claim, NMAC alleges that it “per-
             formed all of its obligations” under the various agreements, but
             that Nemet “failed to make payments owed to NMAC, failed to
             pay over the proceeds of sales to NMAC, failed to pay over the
             proceeds of the rental of vehicles financed by NMAC, [and] failed
             to comply with NMAC’s demands to cure payment defaults, all in
             breach of the agreements between the parties.” (Am. Compl.
             ¶¶ 110-11.) In its conversion claim, NMAC alleges that: (1)
             “Nemet Motors’ exercise of dominion and control over the sale
             proceeds of the 192 Vehicles … that securitizes the [Automotive
             Wholesale Financing and Security Agreement] and other agree-
             ments constitutes … conversion of NMAC’s property;” (2)
             “Nemet Motors has intentionally and wrongfully interfered with
             NMAC’s possession and ownership of the sale proceeds of the 192
             Vehicles in violation of the superior rights of NMAC;” and (3)




                                               4
Case 1:19-cv-03284-NGG-CLP Document 29 Filed 07/22/20 Page 5 of 6 PageID #: 1345




             “[b]y virtue of the terms and conditions of the WFSA and UCC
             Financing Statements, NMAC retains a perfected security interest
             in the sale proceeds of the 192 [sold out-of-trust] Vehicles … and
             thereby maintains superior possessory rights.” (Id. ¶¶ 115-118.)
             In other words, the conversion claim arises out of Nemet’s alleged
             violations of the agreements between it and NMAC, absent which
             a conversion claim would not lie. Plaintiff appears to agree, as it
             alleges that Nemet’s failure to repay it is a “severe breach of the
             WFSA by Nemet Motors with NMAC akin to conversion of
             NMAC’s vehicles.” (Id. ¶ 103 (emphasis added).)1
             The damages NMAC seeks in its conversion claim are, for all in-
             tents and purposes, the same as the damages sought in its the
             breach of contract claim. (See id. ¶¶ 111-112, 119-120). Although
             NMAC seeks punitive damages on its conversion claim, punitive
             damages are unavailable absent allegations of conduct actiona-
             ble as an independent tort. See New York Univ. v. Cont’l Ins. Co.,
             87 N.Y.2d 308, 316 (1995) (“Where a lawsuit has its genesis in
             the contractual relationship between the parties, the threshold
             task for a court considering defendant’s motion to dismiss a cause
             of action for punitive damages is to identify a tort independent
             of the contract.”). NMAC has not identified any independently
             tortious conduct. Moreover, even if it had done so, it has not al-
             leged the elements necessary to sustain a punitive damages
             claim, to wit, that the conduct at issue was egregious, that it was
             directed at NMAC, and that it was part of a pattern directed at


             1  Plaintiff’s reliance on Fabry’s S.R.I. v. IFT Int’l, Inc. and Moses v. Martin is
             unavailing, as both cases involved conversion claims based on other al-
             leged wrongful conduct. In Fabry’s, the defendants collected and retained
             payments for merchandise without authorization after the termination of
             the parties’ agreements. No. 02-cv-9855 (SAS), 2003 WL 21203405, at *4
             (S.D.N.Y. May 19, 2003). In Moses, the defendants were allegedly involved
             in a fraudulent scheme in which they “deceitfully claim[ed] that the [plain-
             tiff] owed [them] money for ostensibly un-reimbursed advances.”
             360 F. Supp. 2d at 539 (internal quotation marks omitted).




                                                     5
Case 1:19-cv-03284-NGG-CLP Document 29 Filed 07/22/20 Page 6 of 6 PageID #: 1346




                the general public. See, e.g., AD Rendon Comms., Inc. v. Lumina
                Americas Inc., No. 04-cv-8832 (KMK), 2007 WL 2962591, at *8
                (S.D.N.Y. Oct. 10, 2007).
                As such, Plaintiff’s conversion claim is duplicative of its breach
                claim and must be dismissed.

                    CONCLUSION

                For the reasons stated above, Defendant Nemet Motors, LLC’s
                (Dkt. 25) Motion to Dismiss Plaintiff’s conversion claim is
                GRANTED.
       SO ORDERED.


       Dated:      Brooklyn, New York
                   July 21, 2020

                                                           _/s/ Nicholas G. Garaufis_
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                                6
